Citation Nr: 1550782	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  06-27 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel




INTRODUCTION

The Veteran served on active duty from October 1969 to April 1972, and he died in February 2004.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran's VA claims file has since been transferred to the RO in Louisville, Kentucky.

The Board remanded this issue in September 2010 for additional development.  The claim was denied by the Board in May 2012.  The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand (JMR) in which it was noted that the Board failed to provide adequate reasons and bases in support of its May 2012 denial due to reliance on an inadequate medical opinion and the failure to properly address the appellant's lay statements in support of her claim.  Thereafter, the Court upheld the JMR and remanded this issue back to the Board in January 2013.  In response, the Board requested an Independent Medical Opinion (IME) in June 2015 which was authored in September 2015 and associated with the claims file thereafter.


FINDINGS OF FACT

1.  Per the death certificate, the Veteran died in February 2004 as a result of acute respiratory distress syndrome that was due to, or a consequence of, renal failure that was due to, or a consequence of, systemic inflammation response syndrome.  A perforated gastric ulcer was listed as a significant condition which contributed to the Veteran's death, but did not result in the underlying cause of death. 
 
2. At the time of the Veteran's death, service connection was in effect for diabetes mellitus, type 2, evaluated as 20 percent disabling.

3.  Evidence of record is in relative equipoise with regard to whether the Veteran's service-connected diabetes mellitus, type 2, contributed materially or substantially to cause his death.


CONCLUSION OF LAW

A disability incurred in service caused, hastened, or contributed substantially or materially to the Veteran's death, and the criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant contends that the Veteran's service-connected diabetes caused or contributed substantially to cause his death.  In order to establish service connection for the cause of the Veteran's death, the applicable law requires that the evidence show that a disability which was incurred in or aggravated by service either caused or contributed substantially or materially to death.  In this regard, it can be either the immediate or underlying cause, or else be etiologically-related.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2015).

In order to constitute the principal cause of death, the service-connected disability must be medically determined to have been one of the immediate or underlying causes of death, or be etiologically-related to the cause of death.  38 C.F.R. § 3.312(b).  On the other hand, a contributory cause of death is one not inherently related to the principal cause, but contributed substantially or materially; combined to cause death; or assisted in the production of the Veteran's death.  Significantly, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Here, the immediate cause of the Veteran's death in February 2004 was acute respiratory distress syndrome that was due to, or a consequence of, renal failure that was due to, or a consequence of, systemic inflammation response syndrome.  A perforated gastric ulcer was listed as a significant condition which contributed to the Veteran's death, but did not result in the underlying cause of death.

While a July 2004 VA medical opinion was ultimately negative, finding that diabetes did not cause or contribute to renal failure, and that a diabetic condition did not materialize, contribute to, or hasten the death of the Veteran, the July 2015 IME stands in direct contrast.  The independent medical examiner found that it is at least as likely as not that diabetes caused or contributed to renal failure, and that diabetes or a diabetic complication did contribute to or hasten the death of the Veteran.  In support, it was noted that diabetes is a systemic condition that affects all aspects of a patient leading up to a medical illness, and of course affects all outcomes during the stay of a veteran during an in-patient situation, including the post-operative period.  Patients with diabetes can often develop traditional ailments, but can present in non-traditional manners even with the underlying medical issue is straightforward.  It was noted that small vessel disease and neurologic manifestations of diabetes can affect each and every aspect of a patient and their initial presentation, regardless of the severity of the illness and clinical condition itself.

In this case, the examiner pointed out that the Veteran's presentation would have been biased and affected by his diabetes, and that fact may have caused him to be asymptomatic or experience atypical symptoms in terms of presenting to a medical facility to seek care later than the average individual without this disorder.  As an example, the opinion states that patients with diabetes who suffer from a peptic ulcer may experience different symptoms compared to a patient without diabetes.  Additionally, in patients who are diabetic who have undergone surgery, much care and attention must be paid to their post-operative course, as small stressors in diabetic patients can be catastrophic compared to patients who are not diabetic.  

After a review of the claims file, the Board finds that the question as to whether diabetes contributed substantially to cause death stands in relative equipoise.  That is, the evidence of record for and against the Veteran's claim is relatively equal. While respiratory distress and renal failure are clearly the primary causes of death in this case, the Board finds that diabetes was a disorder which assisted in the production of death.  Accordingly, the Board will give the appellant the benefit of the doubt, and conclude that service connection for cause of the Veteran's death is warranted.

Based on the foregoing, the appellant's claim for service connection for cause of the Veteran's death is granted herein.  As such, any deficiencies with regard to VA's duties to notify and assist are harmless and non-prejudicial.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


